DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  in claims 1 and 10, the term “a” in “a respective free back edges” in line 6 should be deleted for consistency with plural edges.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10, “said back end being perpendicular to said bottom side” in line 9 is unclear because the back end is defined by the bottom side (“said back end being defined by a respective free back edges of said bottom side” in line 6).
Claims 3-8 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 4490911).
For claim 1, Schultz discloses a shoe mounted weeding assembly being configured to be mounted to a shoe for removing weeds from the ground, said assembly comprising: a bowl 1 being wearable on a toe of a shoe (col 1, ln 65-66) wherein said bowl is configured to be manipulated by a user (col 4, ln 31-36), wherein said bowl has a front end, a back end, a first lateral side, a second lateral side, a top side and a bottom side (Figs. I, II and V show ref. 1 having front and back ends, first and second lateral sides, and top and bottom sides), said back end being defined by a respective free back edges of said bottom side, said first lateral side, said second lateral side, and said top side (Figs. I, II and V) such that said back end is planar and open for receiving the toe of the shoe (Figs. I, II and V), said back end being perpendicular to said bottom side (Figs. I, II and V), said top side curving downwardly at an intersection of said top side with each of said first lateral side and said second lateral side (Fig. I), said front end being concavely arcuate with respect to said back end for accommodating the toe of the shoe Figs. I, II and V), said bottom side being flattened for having a sole of the shoe being positioned thereon when the shoe is inserted into said bowl (Fig. I); a blade 13 being coupled to and extending forwardly from said bowl (Figs. I-II), said blade being insertable into the ground when said bowl is worn on the shoe wherein said blade is configured to urge weeds from the ground without requiring a user to bend over (col 4, ln 25-36); a first strap (one ref. 2) being coupled to said bowl (Figs. I-II), said first strap being extendable around a heel of the shoe for retaining said bowl on the shoe (col 2, ln 1-8); and a second strap (other ref. 2) being coupled to said bowl (Figs. I-II), said second strap being extendable around the heel of the shoe (col 2, ln 1-8), said second strap being matable (via belt 4 and buckle 5) to said first strap for retaining said bowl on the toe of the shoe (Fig. I; col 2, ln 1-8).
For claim 3, Shultz discloses wherein: said first lateral side has a first slot 3 extending therethrough, said first slot being positioned adjacent to said back end (Figs. I-II); and said second lateral side has a second slot 3 extending therethrough, said second slot being positioned adjacent to said back end (Figs. I-II).
For claim 4, Shultz discloses wherein said first strap is extendable through said first slot (Figs. I-II), said first strap having a distal end with respect to said bowl (Figs. I-II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tricker (GB 2323008) in view of Schultz (US 4490911), as applied to claims 1 and 3-4 above, and further in view of Wright et al. (US 6779280).
For claim 5, Shultz is silent about a first adjuster having said first strap being extendable therethrough for adjusting a length of said first strap.
Wright et al. teach a shoe mounted assembly, reasonably pertinent to the problem of adjustably securing the assembly to a shoe (col 3, ln 62-col 4, ln 14) with which applicant was concerned (applicant’s specification pg. 4, ln 16-pg. 5, ln 2), comprising a first adjuster (strap attachment portion of buckle 40; col 3, ln 43-45 and col 5, ln 7-10; Figs. 2-3) having said first strap 36 being extendable therethrough for adjusting a length of said first strap (col 3, ln 43-45 and col 5, ln 7-10 describe adjusting the length of strap through the strap attachment portion of ref. 40; see Figs. 2-3) in order to ensure a snug fit for securement of the assembly to the shoe (col 3, ln 62-col 4, ln 14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Shultz to include a first adjuster having said first strap being extendable therethrough for adjusting a length of said first strap as taught by Wright et al. in order to ensure a snug fit for securement of the assembly to the shoe.
For claim 6, Shultz as modified by Wright et al. teach (references to Wright et al.) a first mating member 40 being coupled to said distal end of said first strap 36 (Figs. 2-3 show the distal end of first strap 36 being coupled to ref. 40 via the first adjuster).
For claim 7, Shultz as modified by Wright et al. teach (references to Shultz) wherein said second strap is extendable through said second slot (Figs. I-II), said second strap having a distal end with respect to said bowl (Figs. I-II).
For claim 8, Shultz as modified by Wright et al. is silent about a second adjuster having said second strap being extendable therethrough for adjusting a length of said second strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first adjuster of Shultz as modified by Wright et al. on the other (second) mating fastener (ref. 38 of Wright et al.) such that the second mating fastener includes a second adjuster having said second strap being extendable therethrough for adjusting a length of said second strap in order to allow for further adjustability for a snug and secure fit to the shoe, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tricker (GB 2323008) in view of Schultz (US 4490911) and Wright et al. (US 6779280).
For claim 10, Tricker teaches a shoe mounted weeding assembly being configured to be mounted to a shoe for removing weeds from the ground (Figs. 1-3), said assembly comprising: a bowl 8 being wearable on a toe of a shoe 4 (Figs. 1-2) wherein said bowl is configured to be manipulated by a user (Figs. 1-2), said bowl having a front end, a back end, a first lateral side, a second lateral side, a top side and a bottom side (Fig. 1 shows ref. 8 having front and back ends, first and second lateral sides, and top and bottom sides), said back end being defined by a respective free back edges of said bottom side, said first lateral side, said second lateral side, and said top side (Figs. 1-2) such that said back end is open for receiving the toe of the shoe (Figs. 1-2), said back end being perpendicular to said bottom side (back end is perpendicular to the length of the bottom side, for example, as shown in Fig. 2), said top side curving downwardly at an intersection of said top side with each of said first lateral side and said second lateral side (Fig. 1), said front end being concavely arcuate with respect to said back end for accommodating the toe of the shoe (Figs. 1-2), said bottom side being flattened for having a sole of the shoe being positioned thereon when the shoe is inserted into said bowl (Fig. 2), said first lateral side having a first slot 20 extending therethrough, said first slot being positioned adjacent to said back end (Figs. 1-2); and said second lateral side having a second slot 18 extending therethrough, said second slot being positioned adjacent to said back end (Fig. 1); a blade 6 being coupled to and extending forwardly from said bowl (Figs. 1-2), said blade being insertable into the ground when said bowl is worn on the shoe wherein said blade is configured to urge weeds from the ground without requiring a user to bend over (Fig. 3; pg. 3, ln 8-12), said blade having a front edge, a back edge and a bottom surface extending therebetween (Figs. 1-2 show blade 6 having a bottom surface extending between front and back edges), said back edge being coupled to said front end of said bowl (Figs. 1-2), said back edge conforming to a curvature of said front end (Fig. 1), said bottom surface lying on a plane being coplanar with said bottom side of said bowl (Figs. 1-2); a first strap (portion of strap 12 attached to one side of ref. 8) being coupled to said bowl, said first strap being extendable around a heel of the shoe for retaining said bowl on the shoe (Figs. 1-2), said first strap being extendable through said first slot (Figs. 1-2), said first strap having a distal end with respect to said bowl (Figs. 1-2); a second strap (portion of strap 12 attached to the other side of ref. 8) being coupled to said bowl, said second strap being extendable around the heel of the shoe (Figs. 1-2), said second strap being matable (via buckle 16) to said first strap for retaining said bowl on the toe of the shoe, said second strap being extendable through said second slot (Fig. 1), said second strap having a distal end with respect to said bowl (Fig. 1; pg. 2, ln 31-33).
Tricker is silent about the back end being planar, and a first adjuster having said first strap being extendable therethrough for adjusting a length of said first strap; a first mating member being coupled to said distal end of said first strap; a second adjuster having said second strap being extendable therethrough for adjusting a length of said second strap; and a second mating member being coupled to said distal end of said second strap, said second mating member releasably engaging said first mating member.
Schultz teaches a shoe mounted weeding assembly being configured to be mounted to a shoe for removing weeds from the ground, said assembly comprising: a bowl 1 being wearable on a toe of a shoe (col 1, ln 65-66) wherein said bowl is configured to be manipulated by a user (col 4, ln 31-36), wherein said bowl has a front end, a back end, a first lateral side, a second lateral side, a top side and a bottom side (Figs. I, II and V show ref. 1 having front and back ends, first and second lateral sides, and top and bottom sides), said back end being defined by a respective free back edges of said bottom side, said first lateral side, said second lateral side, and said top side (Figs. I, II and V) such that said back end is planar and open for receiving the toe of the shoe (Figs. I, II and V), said back end being perpendicular to said bottom side (Figs. I, II and V), said top side curving downwardly at an intersection of said top side with each of said first lateral side and said second lateral side (Fig. I), said front end being concavely arcuate with respect to said back end for accommodating the toe of the shoe Figs. I, II and V), said bottom side being flattened for having a sole of the shoe being positioned thereon when the shoe is inserted into said bowl (Fig. I) in order provide a bowl that is simple to manufacture and solidly constructed (col 2, ln 14-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the back end of the bowl of Tricker to be planar as taught by Wright et al. in order to provide a bowl that is simple to manufacture and solidly constructed.
Wright et al. teach a shoe mounted assembly, reasonably pertinent to the problem of adjustably securing the assembly to a shoe (col 3, ln 62-col 4, ln 14) with which applicant was concerned (applicant’s specification pg. 4, ln 16-pg. 5, ln 2), comprising a first adjuster (strap attachment portion of buckle 40; col 3, ln 43-45 and col 5, ln 7-10; Figs. 2-3) having said first strap 36 being extendable therethrough for adjusting a length of said first strap (col 3, ln 43-45 and col 5, ln 7-10 describe adjusting the length of strap through the strap attachment portion of ref. 40; see Figs. 2-3); a first mating member 40 being coupled to said distal end of said first strap 36 (Figs. 2-3 show the distal end of first strap 36 being coupled to ref. 40 via the first adjuster); and a second mating member 38 being coupled to said distal end of said second strap 35 (Figs. 2-3), said second mating member releasably engaging said first mating member (Fig. 2) in order to ensure a snug fit for securement of the assembly to the shoe (col 3, ln 62-col 4, ln 14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tricker to include a first adjuster having said first strap being extendable therethrough for adjusting a length of said first strap; a first mating member being coupled to said distal end of said first strap; and a second mating member being coupled to said distal end of said second strap, said second mating member releasably engaging said first mating member as taught by Wright et al. in order to ensure a snug fit for securement of the assembly to the shoe.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first adjuster of Tricker as modified by Shultz and Wright et al. on the other (second) mating fastener (ref. 38 of Wright et al.) such that the second mating fastener includes a second adjuster having said second strap being extendable therethrough for adjusting a length of said second strap in order to allow for further adjustability for a snug and secure fit to the shoe, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note in the combination, the distal end of second strap is coupled to the second mating member via the second adjuster, based on the duplication of the adjuster on the other mating fastener in Figs. 2-3 of Wright et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wicksteed (GB 648206) teaches a bowl having a planar back end.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643